Exhibit 10.2

BIODEL INC.

EXECUTIVE SEVERANCE AGREEMENT

AND CHANGE OF CONTROL AGREEMENT – PAUL S. BAVIER

AMENDMENT

 

THIS AMENDMENT TO     EXECUTIVE SEVERANCE AGREEMENT AND CHANGE OF CONTROL
AGREEMENT (this “Amendment”) is made as of April 1, 2016 by and between Biodel
Inc., a Delaware corporation (the “Company”), and Paul S. Bavier, an individual
(“Executive” or “you”) (and, together, “Parties”).

WHEREAS, the Company and Executive are parties to an Executive Severance
Agreement, dated June 13, 2008 (the “Severance Agreement”);

WHEREAS, the Company and Executive are parties to a Change of Control Agreement,
dated June 13, 2008 (the “Change of Control Agreement”);

WHEREAS, the Company and Executive desire to amend the Severance Agreement and
Change of Control Agreement to provide for certain adjustments to the provisions
thereof;

NOW THEREFORE, in consideration of the options and potential cash awards
described herein, the Parties agree that the Severance Agreement and Change of
Control Agreement are amended as follows:

 

1.    Section 3.3 of the Change of Control Agreement is hereby replaced with the
following:

During the Change of Control Period, the Executive’s services shall be performed
at the Company’s headquarters location.

2.    The introductory language of Section 5 of the Change of Control Agreement
is hereby replaced with the following:

During any period prior to the Change of Control Period, and during the Change
of Control Period, as long as the Executive remains employed by the Company, the
Company agrees to pay or cause to be paid to the Executive, and the Executive
agrees to accept in exchange for the services rendered to the Company, the
following compensation:

3.    Section 5.2 of the Change of Control Agreement is hereby replaced with the
following:

5.2    INCENTIVE BONUS. Upon meeting the applicable performance criteria
established by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion, the Executive will be eligible to receive an
annual incentive bonus (the “Annual Bonus”) for a given fiscal year of the
Company targeted at an amount equal to 35% of the Executive’s Base Salary in
effect at the Effective Date or, for subsequent years, at an amount equal to 35%
of the Executive’s Base Salary at the beginning of such fiscal year (the “Target
Bonus”). The Annual Bonus, if any, will be paid in a lump sum when other
executives receive their bonuses under

 

--------------------------------------------------------------------------------

 

comparable arrangements but, in any event, no later than March 15 of the year
following the fiscal year with respect to which it is earned. The applicable
performance criteria for each fiscal year of the Company shall be determined by
the Compensation Committee no later than 90 days after the commencement of that
fiscal year. In the event the Company is combined with an unaffiliated third
party (a “Transaction”) in calendar year 2016 and the Executive remains employed
with the Company through such date, then on the closing date of the Transaction
the Executive shall receive, in lieu of the Annual Bonus for the fiscal year
ending September 30, 2016, a one-time, lump sum, cash bonus award of (a)
$250,000, plus (b) 100% of the Executive’s pro-rated Target Bonus for fiscal
year 2016 (the “Transaction Bonus”).

4.    Sections 8.1(a)(ii), (iii) and (iv) of the Change of Control Agreement are
hereby deleted in their entirety.

5.    Section 8.1(a)(v) of the Change of Control Agreement is hereby changed to
Section 8.1(a)(ii).

6.    Sections 8.1(b), (c) and (d) of the Change of Control Agreement are hereby
replaced by the following:

(b)    The Company will pay to the Executive a lump sum payment equal to
eighteen (18) months of COBRA insurance premiums that the Executive would have
to pay for COBRA health insurance benefit continuation under COBRA. The lump sum
will be paid regardless of whether the Executive elects COBRA coverage.

(c)    The Company will pay to the Executive in cash an amount equal to the sum
of (i) eighteen (18) months of the Executive’s then-current Base Salary, plus
(ii) one and a half times the amount of the Executive’s Target Bonus; the
foregoing amount to be payable in equal installments during an eighteen (18)
month period following the delivery of a release in the form of Exhibit A
hereto, in accordance with the Company’s normal pay practices, subject to the
provisions of Section 8.10 hereof, as applicable.

(d)    To receive any severance benefits provided for under Section 8.1 (b), (c)
and (e) of this Agreement, the Executive must deliver to the Company an executed
general release of claims in the form of Exhibit A hereto, provided, that in no
event shall the release purport to release claims to the compensation described
in Sections 8.1 (a), (b), (c) or (e) and, if applicable, Section 5 or other
continuing rights under this Agreement. Such release shall be delivered by the
Company not later than the fifth day following the Company’s termination of the
Executive’s employment without Cause or the Executive’s resignation from the
Company for Good Reason, and must be executed and returned by the Executive not
later than 28 calendar days following delivery thereof. Payment of any severance
or other benefits under this Agreement shall commence on the next payroll date
following execution, delivery and non-revocation of the release by the
Executive.

7.    Sections 8.1(e) and (f) of the Change of Control Agreement are hereby
replaced by the following Section 8.1(e):

(e)    Except as with regard to the equity awards set forth in Section 3.1 of
the Severance Agreement dated June 13, 2008, as amended, in addition to the
compensation and benefits described in 8.1(b) and (c) above and subject to the
release required under Section 8.1(d), any

 

- 2 -

 

--------------------------------------------------------------------------------

 

outstanding equity awards or stock options will immediately vest and the
provision in any agreement evidencing any outstanding stock option causing the
option to terminate upon the expiration of three months (or any other period
relating to termination of employment) after termination of employment shall be
of no force or effect, except that nothing herein shall extend any such option
beyond its original term or shall affect its termination for any reason other
than termination of employment.

8.    Section 8.6(c) (Good Reason) of the Change of Control Agreement is hereby
replaced with the following:

(c)    The Company’s requiring the Executive to be based at any office or
location that is more than thirty five (35) miles from the Company’s current
headquarters in Danbury, Connecticut or the Executive’s place of residence as of
the date of the Executive’s termination;

9.    Section 3 of the Severance Agreement is hereby amended to add the
following Section 3.1:

Section 3.1 Stock Options: On January 21, 2016, the Company granted the
Executive stock options for 500,000 shares of the Company’s common stock (the
“Option Award”). The Option Award (i) was issued under the Company’s 2010 Stock
Incentive Plan; (ii) has an exercise price equal to the last reported sale price
of the Company’s common stock on the NASDAQ Capital Market on the effective date
of the resolution granting the award; (iii) vests and therefore becomes
exercisable quarterly in equal installments over a three year period; (iv) fully
and immediately vests upon termination of employment by the Company without
cause or resignation for good reason, in either case as set forth in this
Agreement; (v) is exercisable, upon termination of employment by the Company
without cause or resignation for good reason, in either case as set forth in
this Agreement, for a period of three years from the date of such event (or
until its earlier expiration date), notwithstanding any terms to the contrary in
this Agreement; (vi) qualifies as an “incentive stock option” described in
Section 422 of the Code (as defined below) to the extent permissible under the
Code; (vii) has a term of seven years and (viii) is evidenced by an agreement
otherwise substantially in the form of the stock option agreement previously
approved by the Company’s Board of Directors.

10.    Sections 5.1(a)(ii), (iii) and (iv) of the Severance Agreement are hereby
deleted in their entirety.

11.    Section 5.1(a)(v) of the Severance Agreement is hereby changed to Section
5.1(a)(ii).

12.    Sections 5.1(b), (c) and (d) of the Severance Agreement are hereby
replaced by the following:

(b)    The Company will pay to the Executive a lump sum payment equal to
eighteen (18) months of COBRA insurance premiums that the Executive would have
to pay for COBRA health insurance benefit continuation under COBRA. The lump sum
will be paid regardless of whether the Executive elects COBRA coverage.

(c)    The Company will pay to the Executive in cash an amount equal to the sum
of (i) eighteen (18) months of the Executive’s then-current Base Salary, plus
(ii) one and a half times the amount

 

- 3 -

 

--------------------------------------------------------------------------------

 

of the Executive’s Target Bonus; the foregoing amount to be payable in equal
installments during an eighteen (18) month period following the delivery of a
release in the form of Exhibit A hereto, in accordance with the Company’s normal
pay practices, subject to the provisions of Section 8.10 hereof, as applicable.

(d)    To receive any severance benefits provided for under Section 5.1 (b), (c)
and (e) of this Agreement, the Executive must deliver to the Company an executed
general release of claims in the form of Exhibit A hereto, provided, that in no
event shall the release purport to release claims to the compensation described
in Sections 5.1 (a), (b), (c) or (e) or other continuing rights under this
Agreement. Such release shall be delivered by the Company not later than the
fifth day following the Company’s termination of the Executive’s employment
without Cause or the Executive’s resignation from the Company for Good Reason,
and must be executed and returned by the Executive not later than 28 calendar
days following delivery thereof. Payment of any severance or other benefits
under this Agreement shall commence on the next payroll date following
execution, delivery and non-revocation of the release by the Executive.

13.    Sections 5.1(e) and (f) of the Severance Agreement are hereby replaced by
the following Section 5.1(e):

(e)    Except as with regard to the equity awards set forth in Section 3.1, in
addition to the compensation and benefits described in 5.1(b) and (c) above and
subject to the release required under Section 5.1(d), any outstanding equity
awards or stock options will immediately vest and the provision in any agreement
evidencing any outstanding stock option causing the option to terminate upon the
expiration of three months (or any other period relating to termination of
employment) after termination of employment shall be of no force or effect,
except that nothing herein shall extend any such option beyond its original term
or shall affect its termination for any reason other than termination of
employment.

14.    Section 5.6(c) (Good Reason) of the Severance Agreement is hereby
replaced with the following:

(c)    The Company’s requiring the Executive to be based at any office or
location that is more than thirty five (35) miles from the Company’s current
headquarters in Danbury, Connecticut or the Executive’s place of residence as of
the date of the Executive’s termination;

15.    The Executive acknowledges that the payments specified in Section 8.1 of
the Change of Control Agreement and the payments specified in Section 5.1 of the
Severance Agreement are the same and are not cumulative.

16.    This Amendment supersedes any inconsistent provision of the Severance
Agreement and Change of Control Agreement. Otherwise, all provisions of the
Severance Agreement and Change of Control Agreement not subject to this
Amendment remain unchanged and effective.

 

- 4 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed
and the Executive has hereunto set his hand to be effective as of the Effective
Date.

 

    BIODEL INC.                   April 1, 2016   By:     /s/ Arlene M. Morris  
Date                             Paul S. Bavier                   April 1, 2016
    /s/ Paul S. Bavier   Date        

 

- 5 -

 

--------------------------------------------------------------------------------

 